 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 1 of 14 PageID# 654




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                        )
                                                 )
                  v.                             )
                                                 )        CRIMINAL NO. 1:17-cr-302
 NIKOLAI BOSYK,                                  )
                                                 )
                  Defendant.                     )

                             United States’ Response in Opposition to
                          Defendant’s Motion for Compassionate Release

       In light of the novel coronavirus and the COVID-19 pandemic, defendant seeks early

termination of his prison term under the compassionate release provision in 18 U.S.C.

§ 3582(c)(1)(A)(i). Nikolai Bosyk downloaded and possessed thousands of videos and images

containing child pornography. He acquired this content by visiting websites that catered

specifically to individuals interested in obtaining content featuring young boys and girls being

sexually abused. He pleaded guilty to receiving child pornography in violation of Title 18,

United States Code, Section 2252(a)(2) and was sentenced to 60 months incarceration. The Court

should deny his motion. Using compassionate release in his case would fail to address a range of

important practical and legal problems and would not satisfy the standards in § 3582(c)(1)(A).

                                          Background

       In affirming the defendant’s conviction on direct appeal, the Fourth Circuit described the

facts this way:

       The basic facts are these. One day, a link appeared on a secretive online message
       board. Accompanying the link was a message describing its contents unmistakably
       as child pornography, as well as numerous thumbnail images depicting sexual
       molestation of a female toddler. And if you clicked the link, it took you, as
       promised, to multiple videos of child pornography.

       On that same day, an IP address associated with Nikolai Bosyk’s house accessed
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 2 of 14 PageID# 655




        the link. Based on these facts, the government obtained a warrant to search Bosyk’s
        home for evidence of child pornography.

United States v. Bosyk, 933 F.3d 319, 322 (4th Cir. 2007).

        The Fourth Circuit’s short recitation of the basic facts illustrate the disturbing nature of the

crime in this case. A short, but more comprehensive background of this case follows:

        This investigation began in September 2015 when law enforcement began to evaluate

information received in a nationwide inquiry into a website, Bulletin Board A, on the dark web

that specifically caters to individuals seeking to obtain and distribute child pornography. see Dkt

No. 28 at ¶ 5 (“Search Warrant Affidavit”). In November 2015, law enforcement reviewed a post

on Bulletin Board A in the “Pre-Teen Hardcore” sub-forum that contained a link to what was

described as “4 small clips of beautiful pussy and ass, some include finger inserting.” Id at ¶ 7.

Below the description and link, the post also contained twenty video thumbnail images that

depicted an adult male using his fingers to spread the vagina of a girl who appeared to be a toddler.

Id. at ¶ 7.

        A File Sharing Site hosted the four videos in the link posted at Bulletin Board A, id. at ¶

11, and a court order under 18 U.S.C. 2703(d) to the File Sharing Site revealed the IP addresses

of computers that had attempted to access that link. One of those IP addresses traced back to a

computer at Bosyk’s residence. Id. at ¶¶ 15- 18. Based on this information, a federal magistrate

judge issued a warrant to search Bosyk’s home. The search revealed that Bosyk had downloaded

thousands of images and videos of child pornography. See Dkt No. 44 at ¶ 12 (“Presentence

Report” or “PSR”).

        This prosecution began with the filing of a criminal complaint in October 2017. PSR at ¶

1. A grand jury sitting in Alexandria, Virginia later returned a two count indictment charging the

defendant with possession of child pornography in violation of Title 18, United States Code,


                                                   2
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 3 of 14 PageID# 656




Section 2252(a)(4)(B) and receipt of child pornography in violation of Title 18, United States

Code, Section 2252(a)(2). Id. at ¶ 4.

       On February 12, 2018, the defendant pleaded guilty to receipt of child pornography, but

preserved his right to appeal the lawfulness of the search warrant authorizing the search of his

home. The Court later sentenced the defendant to 60 months imprisonment.

       On direct appeal, the defendant’s attorney filed a brief arguing that the warrant

authorizing the search of his home was not supported by probably cause. The Fourth Circuit

rejected that argument, reasoning that because the computer at Bosyk’s home accessed the link

containing child pornography on the same day it appeared on the secretive online message board,

“the magistrate judge therefore had a substantial basis for concluding that searching Bosyk’s

address would uncover evidence of wrongdoing.” Bosyk, 913 F.3d at 326. Bosyk then filed a

motion to rehear the matter en banc, but the Fourth Circuit declined to hear the case en banc.

United States v. Bosyk, 786 Fed.Appx.398 (4th Cir. 2019).

       According to the Bureau of Prisons Inmate Locator, the defendant’s anticipated release

date is September 10, 2022.

                                            Argument

I.     The Court should weigh a number of practical considerations in evaluating
       defendant’s request for compassionate release.

       The Federal Bureau of Prisons (“BOP”) is actively working to contain the spread of the

coronavirus within prisons. BOP has, among other steps, limited access to prisons, restricted

prisoner movements within prisons, used screening and testing, sought to educate inmates and

staff on preventing the spread of disease, provided masks and hand cleaners, separated ill

inmates, and—in appropriate cases—released inmates for home confinement under 18 U.S.C.




                                                 3
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 4 of 14 PageID# 657




§ 3624(c)(2), as amended by § 12003(b)(2) of the CARES Act. 1 This last step carries special

importance for defendant’s request for compassionate release.

        Before the CARES Act was passed, § 3624(c)(2) provided BOP with the exclusive

authority to “place a prisoner in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months.” This provision is in keeping with BOP’s authority

to designate where an inmate serves a sentence. Congress has now, temporarily, expanded

§ 3624(c)(2), while leaving its application to BOP. As part of the CARES Act, Congress sought

to address the spread of the coronavirus in prison by permitting BOP to expand the use home

confinement under § 3624(c)(2). Section 12003(b)(2) of the Act suspends, during the

coronavirus emergency, the limitation in § 3624(c)(2) that restricts home confinement to the

shorter of 10 percent of the inmate’s sentence or 6 months, once the Attorney General makes

requisite finding that emergency conditions will materially affect the function of BOP. 2 The

Attorney General made those findings on April 3, 2020, conferring on BOP the authority to

expand its use of home confinement.

        Since March 26, 2020, BOP has placed over 7,600 inmates on home confinement (see

https://www.bop.gov/coronavirus/index.jsp), focusing on, among other factors, the vulnerability

of particular inmates, the prisons most at risk, and the dangers posed by inmates if released.

Inmates do not have to apply to be considered for home confinement.



    1
      See Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat.
281 (2020) (“CARES Act”).
    2
      Section 12003(b)(2) provides that “if the Attorney General finds that emergency conditions
will materially affect the functioning of the Bureau, the Director of the Bureau may lengthen the
maximum amount of time for which the Director is authorized to place a prisoner in home
confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the
Director determines appropriate.”

                                                 4
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 5 of 14 PageID# 658




       In weighing the appropriateness of home confinement, BOP considers, among other

factors, whether a home is available where the inmate could be confined, whether the inmate

could receive appropriate food and medical care there, the comparative risk to the inmate in

home confinement in the identified location versus remaining in prison, the inmate’s risk to the

public through recidivism, and the availability of supervision during home confinement or risk to

the public if supervision is lacking. BOP also seeks to ensure that the inmates it releases to home

confinement are not already ill and therefore spreading infection to others—including spreading

illness to the individuals who would be needed to make home confinement successful. To help

accomplish that goal, BOP is requiring a 14-day quarantine period before any inmate is released

to home confinement.

       In addition to these efforts to increase the use of home confinement, BOP is continuing to

accept and review requests for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

       Current modified operations plan require that all inmates in BOP institutions be secured

in their assigned cells/quarters for a period of at least 14 days to stop any spread of the

disease. Only limited group gatherings are permitted, with social distancing required to the

extent possible, to facilitate commissary, laundry, showers, telephone, and computer access.

Further, BOP has severely limited the movement of inmates and detainees among its facilities.

Though there will be exceptions for medical treatment and similar exigencies, this step also

limits transmission.

       All staff and inmates have been and will continue to be issued an appropriate face

covering and strongly encouraged to wear the face covering when in public areas when social

distancing cannot be achieved. Every newly admitted inmate is screened for COVID-19 risk

factors and symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine.



                                                 5
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 6 of 14 PageID# 659




Symptomatic inmates are placed in isolation until they test negative for COVID-19 or are

cleared by medical staff as meeting CDC criteria for release from isolation. In addition, in

areas with sustained community transmission and at medical centers, all staff are screened for

symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or higher are barred

from the facility on that basis alone. A staff member with a stuffy or runny nose can be

placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential

services (e.g., medical or mental health care, religious, etc.) or those who perform necessary

maintenance on essential systems. All volunteer visits are suspended absent authorization by

the Deputy Director of BOP. Any contractor or volunteer who requires access will be

screened for symptoms and risk factors.

       Social and legal visits were stopped as of March 13, 2020, and presently remain

suspended to limit the number of people entering the facility and interacting with inmates. To

ensure that familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours of facilities are

also suspended. Legal visits will be permitted on a case-by-case basis after the attorney has

been screened for infection in accordance with the screening protocols in place for prison

staff, contractors, and visitors.

       Further details and updates of BOP’s modified operations are available to the public on

the BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

       Rather than relying on BOP to address what both Congress and the Attorney General

have determined is a time-sensitive, rapidly evolving emergency—and after Congress placed a

specifically targeted tool in the hands of BOP via § 12003(b)(2) of the CARES Act—defendant



                                                6
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 7 of 14 PageID# 660




envisions a system where hundreds of federal district judges around the country try to use the

tools of litigation to replicate, and potentially override, BOP’s efforts. And critically, under

defendant’s approach, courts must attempt to assess facts that can change within days—if not

hours—when many of the changing circumstances could nullify the intended goal of any court

order.

         In any event, the Court’s adjudication of the defendant’s motion necessarily touches on

many of the following fact-specific issues:

         •      Safety of place of home detention. An inmate’s proposed residence after
                release from prison should be a place where no person is infected or soon
                to be infected.

         •      Avoiding recidivism. The conditions and place where a defendant will
                stay after release must limit the risk of recidivism—an important
                consideration given that federal inmates have a re-arrest rate that ranges
                from 30.2% for inmates with no criminal history points to 85.7% for
                inmates with 15 or more criminal history points. 3 New arrests not only
                endanger the public and return an inmate to prison, but also increase the
                dangers to arresting officers and supervising probation officers.

         •      Protecting the public from infection. Any release should include measures
                to assure that an inmate who is presently incarcerated is not infected by
                the time that the Court ordered any release, undermining the benefits of
                the release;

         •      Evaluating how much of a difference a defendant’s proposal would make
                to disease transmission inside defendant’s prison. Before a defendant
                receives the benefit of being released from prison, a court should
                determine the extent to which releasing a particular inmate makes a
                difference to disease transmission in one of the 30 BOP facilities and 6
                residential reentry centers that BOP is monitoring for coronavirus
                infections, See https://www.bop.gov/coronavirus/;

         •      Assessing how much release would affect the particular inmate’s health.
                To justify cutting short an inmate’s sentence, a defendant’s release should
                make a sufficiently great improvement to the odds of maintaining an


    3
      See https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170309_Recidivism-CH.pdf#page=12.

                                                  7
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 8 of 14 PageID# 661




               inmate’s health.

       This list is not exhaustive and, indeed, could include many additional considerations.

The key point is that, in light of the BOP’s efforts to control the spread of COVID-19, the Court

should exercise its discretion in such a way as to grant compassionate release only where the

defendant’s medical situation, the presence of coronavirus at his facility of confinement, and the

statutory sentencing factors support doing so. For the reasons that follow, this is not such a case.

II.    The defendant has not established a sufficient basis for compassionate release.

       The defendant bears the burden to demonstrate that he is entitled to compassionate

release under § 3582(c)(1)(A)(i). See White v. United States, 378 F. Supp. 3d 784, 785 (W.D.

Mo. 2019); see also generally Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56–57 (2005)

(“Absent some reason to believe that Congress intended otherwise … the burden of persuasion

lies … upon the party seeking relief.”). Compassionate release is not appropriate on these facts

because the defendant has not established “extraordinary and compelling reasons” for such relief

under § 3582(C)(1)(A)(i).

       Courts have generally agreed the existence of the pandemic, standing alone, is not a

sufficient basis for granting compassionate release. As the Third Circuit put it, “the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Instead, courts in this district have found

“extraordinary and compelling reasons for compassionate release [on the basis of COVID-19]

when an inmate shows both a particularized susceptibility to the disease and a particularized risk

of contracting the disease at his prison facility.” United States v. White, — F. Supp. 3d —, 2020

WL 1906845, at *1 (E.D. Va. Apr. 17, 2020) (quoting United States v. Feiling, — F. Supp. 3d —

                                                  8
 Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 9 of 14 PageID# 662




, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)). 4

        Because the defendant has not satisfied these criteria, the Court should deny his motion.

        A.     The defendant has not shown that his prison facility is at heightened risk of a
               coronavirus outbreak.

        While Bosyk can show that his obesity is an extraordinary and compelling reason for

compassionate release, with respect to an individualized showing regarding Bosyk’s prison

facility, his claim is unpersuasive. He currently is incarcerated at FCI Allenwood Low, a low

security BOP facility. According to the latest statistics available from the BOP, FCI Allenwood

Low currently has no inmates currently testing positive for COVID-19; one inmate previously

testing positive who has since recovered; and no inmate deaths. Those numbers are relative to a

total inmate population of 1,003. The facility continues to adhere to the BOP modified

operations plan described above in the government’s responsive pleading. For all of these

reasons, Bosyk has not shown, in any particularized fashion, that he is entitled to additional relief

based on the risk of contracting COVID-19. Cf. United States v. Campos-Ramenthol, 805 F.

App’x 328, 330 (5th Cir. 2020) (defendant not entitled to pretrial release due to COVID-19

where “[t]here were no reported cases of COVID-19 at the jail” where he was housed and “the

jail has procedures in place in case of an outbreak, including the isolation of high-risk inmates”).

        B.     The defendant has not shown that his release plan reduces his risk of
               contracting COVID-19.

        As one magistrate judge has concluded, when there are no cases of COVID-19 at a

particular facility, “it would be speculative to say whether [a defendant’s] release plan … truly


    4
      See also United States v. Little, No. 1:10-CR-135 (CMH), 2020 WL 3442173, at *2 (E.D.
Va. June 23, 2020) (adopting the criteria from Feiling); United States v. White, No. 3:18-CR-61
(HEH), 2020 WL 3442171, at *5 (E.D. Va. June 23, 2020) (“Defendant’s request for release on
home confinement is based upon nothing more than ‘the mere possibility that COVID-19 will
spread to his facility’-a fear that is insufficient to justify release.”(citing Feiling)).

                                                 9
Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 10 of 14 PageID# 663




mitigates [his] health risks rather than potentially exacerbating them.” United States v. Duncan,

— F. Supp. 3d —No. 18-CR-40030-1 (HLT), 2020 WL 1700355, at *1 (D. Kan. Apr. 8, 2020).

       That same logic applies here. Indeed, the defendant proposes to be released to live with

his wife and young son in Hamilton, Virginia. See Dkt. No 83. But Virginia has identified

142,010 instances of coronavirus infection, leading to 3,060 deaths. And Loudoun County,

where Hamilton is located, has 6,698 instances of coronavirus infection, leading to 123 deaths.

See Coronavirus Data, https://www.nytimes.com/interactive/2020/us/virginia-coronavirus-

cases.html. Those numbers stand in stark contrast to the zero cases of COVID-19 at FCI

Allenwood Low.

       Moreover, in light of the risks posed by his release, the defendant does not, as he claims,

have “release plan that will adequately address the concerns presented by COVID-19.” Dkt. No.

83 at 11. Indeed, defendant’s “plan” is very sparse, including that Bosyk “would live with his

wife and young son” and his “health needs can be covered by his wife’s health insurance.” Id. at

10.

       Notwithstanding defendant’s release plan, defendant’s release will increase the risk of

exposure for defendant, his family, and anyone with whom they come into contact, including

court employees, like probation officers, who will be required immediately interact with and

supervise defendant under demanding conditions, likely for an extended period of time. Further,

it is not clear that defendant’s immediate release would afford him unrestricted access to his

private healthcare providers.

       As demonstrated by the record in this case and the defendant’s own exhibits, he received

health care treatment while incarcerated. The defendant has not shown that he would have

greater, unfettered access to medical care during this pandemic if released. See United States v.



                                                10
Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 11 of 14 PageID# 664




Feiling, — F. Supp. 3d —, 2020 WL 1821457, at *8 (E.D. Va. Apr. 10, 2020) (“Defendant’s

release on home confinement presents its own risks to Defendant’s health, the health of his

family and public safety.”); see also United States v. White, No. 3:18-CR-61 (HEH), 2020 WL

3442171, at *6 (E.D. Va. June 23, 2020) (“[I]t is not clear to this Court that Defendant would be

safer from the virus on home confinement.”); United States v. Brady, No. 18-CR-316 (PAC),

2020 WL 2512100, at *4 (S.D.N.Y. May 15, 2020) (denying compassionate release because

releasing the defendant “from prison may be to simply take him out of the proverbial frying pan

and place him into the fire, as the general public continues to suffer from COVID-19 as well.”);

United States v. Chappell, No. 16-CR-512 (LTS), 2020 WL 3415229, at *3 (S.D.N.Y. June 22,

2020) (“The record also demonstrates that Mr. Chappell is regularly receiving appropriate

medical care at his facility, and Mr. Chappell has provided no indication that he will have ready

access to the requisite medical care for his serious health concerns if his request for immediate

home confinement or transfer to a halfway house is granted.”).

       C.      In the exercise of its discretion, the Court should deny compassionate release
               in light of the statutory sentencing factors.

       Compassionate release is only appropriate where the “defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2). That statute instructs the court to consider several factors, including whether the

underlying offenses constitute crimes of violence, whether the offenses involved firearms, and

the defendant’s criminal record. At the same time, § 3582(c)(1)(A) expressly directs the Court to

consider the statutory sentencing factors under 18 U.S.C. § 3553(a) in adjudicating a

compassionate-release motion. Here, these factors counsel against granting a reduction in the

defendant’s sentence.

       While the defendant argues that he was convicted of a “non-violent offense,” see dkt

                                                11
Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 12 of 14 PageID# 665




no.83 at 9, that is simply not true. Section 3143(b)(2) of Title 18, United States Code, mandates

that a defendant be detained if he has been convicted of an offense described in subparagraphs

(A), (B), or (C) of § 3142(f)(1) and has been sentenced to a term of imprisonment. Subparagraph

(A) of § 3142(f)(1) includes an offense that is a “crime of violence,” the definition of which

incorporates any felony under Title 18, Chapter 110. § 3156(a)(4)(C). Receipt

of child pornography in violation of 18 U.S.C. § 2252(a)(2) falls within Title 18, Chapter 110. It

is, therefore, a “crime of violence” under § 3142(f)(1).

       Putting whether the defendant’s conviction constitutes a crime of violence to the side, the

conduct that the defendant engaged in is plainly disturbing. He was an avid consumer of child

pornography, including child pornography that featured children as young as toddlers. He used

the dark web to consume such content and to attempt to hide his criminal behavior. His conduct

evidences that he is a danger to the community and should remain detained. See Coleman v.

United States, No. 4:17-CR-69 (RAJ), 2020 WL 3039123, at *5 (E.D. Va. June 4, 2020) (“[T]he

Court is concerned that Petitioner’s release plan does not adequately protect the public from the

potential of a subsequent offense involving child pornography.” (citing 18 U.S.C. §

3553(a)(2)(C); U.S.S.G. § 1B1.13(2))); United States v. Sears, No. 19-CR-21 (KBJ), 2020 WL

3250717, at *3 (D.D.C. June 16, 2020) (“[G]iven the ease with which child pornography is

accessible in the modern world, Sears’s release is likely to require stringent and frequent

monitoring. This, too, poses a risk to the community, because the need for intensive monitoring

in the age of COVID-19 would likely result in heightened safety risks ... to the probation officers

who would be tasked with monitoring his behavior….”) (internal quotation marks and citation

omitted).




                                                12
Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 13 of 14 PageID# 666




                                         *       *        *

       Finally, if this Court were to disagree with the United States’ position, any release order

should require defendant to undergo a 14-day quarantine controlled by BOP.

                                             Conclusion

       For the foregoing reasons, the Court should deny the defendant’s motion for

compassionate release.


                                         Respectfully submitted,
                                         G. Zachary Terwilliger
                                         United States Attorney


                                                              /s/
                                         Nathaniel Smith III
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         2100 Jamieson Avenue
                                         Alexandria, VA 22314
                                         Office: (703) 299-3700
                                         Fax:     (703) 299-3980
                                         Email: Nathaniel.Smith2@usdoj.gov




                                                13
Case 1:17-cr-00302-LMB Document 86 Filed 09/23/20 Page 14 of 14 PageID# 667




                                     Certificate of Service

       I certify that on September 23, 2020, I filed electronically the foregoing with the Clerk of

Court using the CM/ECF system, which will serve all counsel of record.



                                         By:                        /s/
                                               Nathaniel Smith III
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: Nathaniel.Smith2@usdoj.gov




                                                14
